               Case 2:19-cv-02567-EFB Document 14 Filed 04/24/20 Page 1 of 1


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO BRANCH
10
11
12   ESTHER ARANDA,                                      Case No.: 2:19-cv-02567-EFB

13                  Plaintiff,

14   vs.                                                 [proposed] ORDER EXTENDING
                                                         PLAINTIFF’S TIME TO FILE A MOTION
15                                                       FOR SUMMARY JUDGMENT/REMAND
     ANDREW SAUL,
16   Acting Commissioner of Social Security,

17
                    Defendant
18
19
            Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
21          Plaintiff shall file her Motion for Summary Judgment/Remand on or before May 7, 2020.
22          SO ORDERED.
23
24   DATED: April 23, 2020.
                                                   HON. EDMUND F. BRENNAN
25                                                 UNITED STATES MAGISTRATE JUDGE
26
27
28
